Citation Nr: 0213032	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-23 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for the service-
connected residuals of a shell fragment wound of the left 
calf, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 to March 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision by the RO. 

The issue of whether there was clear and unmistakable error 
in a January 1984 rating action in failing to assign a 10 
percent rating for the residuals of a shell fragment wound of 
the left calf has been raised.  This issue has not been 
developed for appellate review, and is referred to the RO for 
appropriate action.


REMAND

I.  PTSD

In April 2000, the veteran submitted a claim for an increased 
rating in excess of 30 percent for the service connected 
PTSD, asserting that his PTSD symptoms had worsened in recent 
years.  In a May 2000 rating decision, the RO denied the 
veteran's claim for increase.  The veteran timely appealed 
that determination, perfecting his appeal with a VA Form 9 
received at the Board in November 2000.  

In May 2001, the veteran submitted additional evidence 
directly to the RO requesting that the documentation, a 
February 2001 letter from the Worcester Vet Center, be used 
in support of his claim for an increased rating for the 
service-connected PTSD.  

In May 2002, the veteran submitted another letter to the RO 
from the Worcester Vet Center in support of his claim of an 
increased rating for the service-connected PTSD.  

In August 2002, the RO certified the veteran's appeal to the 
Board without first considering the evidence submitted in May 
2001 and May 2002.  In other words, subsequent to the receipt 
of this evidence, the RO did not issue a supplemental 
statement of the case as required under 38 C.F.R. §§ 19.31 
and 19.37 (2001).  That omission must be rectified prior to 
the Board proceeding.


II.  Residuals, shell fragment wound left calf

In a January 1984 rating decision, service connection for 
residuals of a shell fragment wound of the left calf was 
granted, with a noncompensable rating assigned to that 
disability.  In April 2000, the veteran submitted a claim for 
an increased rating for the service-connected residuals of a 
shell fragment wound, left calf.  

The veteran was afforded a VA examination in May 2000 to 
evaluate the service-connected residuals of the shell 
fragment wound, left calf.  The veteran's chief complaint was 
that of occasional left calf discomfort.  The examiner noted 
that x-rays revealed a 7mm oblong metallic foreign body in 
the soft tissues of the calf.  On physical examination, the 
gait and posture were normal.  The left calf had a round 1/2 
inch faded traumatic scar over the posterior lower half.  The 
scar was supple and not distorted and there were no foreign 
bodies palpable.  The diagnosis was that of status post 
fragment wound to the left calf, Vietnam, 1967, with retained 
foreign body, sometimes symptomatic.  

The Board agrees, as the veteran's representative has 
contended, that the May 2000 VA examination is inadequate for 
rating purposes.  First, the examiner noted that the 
veteran's left calf was "symptomatic" but did not elaborate 
on what type(s) of symptoms the veteran was experiencing with 
regard to the left calf, or whether the veteran's residuals 
of a shell fragment wound exhibited additional functional 
limitation due to pain.  

Moreover, the veteran's left calf disability is currently 
rated under Diagnostic Code 7805 for scars.  The examiner did 
not identify the Muscle Group involved.  Finally, there is no 
indication if there is limitation of motion of any joint. 

In light of the foregoing, the veteran should be afforded 
another VA examination to determine the current nature, 
extent and severity of the service-connected shell fragment 
wound of the left calf.  

In light of the need for an additional examination, the RO 
should obtain all pertinent treatment records regarding the 
service-connected residuals of a shell fragment wound for 
review.

Also, because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand with respect 
to the issues in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.

Since the VA RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the service-connected residuals 
of a shell fragment wound of the left 
calf since service, which have not 
previously been identified or obtained.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
In addition, the RO should obtain copies 
of all VA treatment records of the 
veteran, that are not currently in the 
claims folder.  The RO should also afford 
the veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent and severity of the 
veteran's service-connected residuals of 
a shell fragment wound of the left calf 
in terms of the Rating Schedule.  All 
indicated tests, including x-ray and 
range of motion studies, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should state whether the veteran 
has any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected residuals of a 
shell fragment wound of the left calf.  
The examiner should provide an opinion as 
to the extent that pain limits the 
functional ability of the left calf.  The 
examiner should also be asked to describe 
the extent to which the veteran's calf 
exhibit weakened movement, excess 
fatigability, incoordination, subluxation 
or instability.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  In addition, the examiner should 
comment on whether the veteran's shell 
fragment wound was a through-and-through 
injury with muscle damage; if a fascial 
defect, atrophy or impaired tonus is 
present; whether there is some loss of 
deep fascia or muscle substance or 
impairment of muscle tonus and loss of 
power or lowered threshold of fatigue 
when compared to the sound side.  The 
Muscle Group involved should also be 
identified.  The examiner should be 
provided with the criteria for rating 
muscle injuries in 38 C.F.R. § 4.56 
(2002).  A complete rationale for any 
opinion expressed must be provided.  

3.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for the service-
connected PTSD in light of the February 
2001 and May 2002 letters from the Vet 
Center's PTSD clinic.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of all of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations in 
accordance with 38 C.F.R. §§ 19.31 and 
19.37.  He should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

4.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
shell fragment wound claim.  The RO in 
this regard must ensure that all 
notification and development action as to 
all claims required by the VCAA is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




